DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al., US2015/0235474 A1, and further in view of Tytgat et al., CN102652319 A.
Regarding claim 1, Mullins teaches At least one server device (Fig. 1, par. 0031; a survey server 118), comprising: a memory configured to store operations (Fig. 4, par. 0067; a database 406 (i.e., memory)); and one or more processors configured to perform the operations (Fig. 4, par. 0068; the survey application 402 (i.e., processor)), the operations comprising: receiving, from a mobile device, a compliance audit request to at least recognize one or more products within an audit image, wherein the compliance audit request includes the audit image captured by the mobile device and is associated with an audit identifier identifying a compliance audit (par. 0036; the data received from the wearable devices 104, 106, 108, 110, 112, 114 may be provided to a computer vision object recognition system for filing and identifying objects in images and video frames. In one embodiment, the object recognition system may be part of the survey server 118.), requesting a computer vision system to perform object recognition using the first object recognition model to recognize the first set of object names within the audit image (par. 0024; Object recognition is performed on the video feeds to identify a component on the object (e.g. nails on a wall). The dynamic status may include an identification of a type of manipulation or action on the object using key states or properties (e.g., unhammered nail, painted surface, gluing phase, hammering phase, etc.), an identification of a tool used in the manipulation on the object (e.g., hammer, saw, etc.).), and transmitting audit result information to the mobile device, wherein the audit result information includes a set of recognized objects determined based at least on a first set of objects names that is recognized by the computer vision system within the audit image (par. 0077; The streaming module 420 communicates the rendered virtual object back to the wearable device 200 such that the wearable device 200 does not have to render the virtual object.). 
Mullins fails to teach the following recited limitation.  However, Tytgat teaches selecting a first object recognition model having a first associated object recognition model identifier from a model selection list based at least on a required object recognition list, wherein the first object recognition model is configured to recognize a first set of object names within the required object recognition list (par. 0020; if the identification has for example the typical shape of the head of the match object, then this proves to be very interesting. The selected to have, for example, a volume model of the human head shape from the descripted volume model, can be then considered 3D projection pixels to other image in the head outline, belonging to the projection head 3D in 3D corresponding to pixels, and the then generated in 2D to 2D the reverse projection of the head recognition or identification.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mullin’s teachings with Tytgat’s teachings in order to determine at least a set between the plurality of images of the matching attribute (Tytgat, par. 0001).

Regarding claims 2 and 14, Mullins and Tytgat teach all the limitations in claims 1 and 13.  Mullins further teaches wherein the operations further comprising: determining the required object recognition list based at least on one or more reference product names of compliance audit information having the associated audit identifier, wherein the required object recognition list includes at least one object name identifying at least one product to be recognized within the audit image (par. 0079; The primary content dataset comprises a first set of images and corresponding virtual object models. The tracking engine 418 determines that a captured image received from the wearable device 200 is not recognized in the content dataset 428.), and generating at least a portion of the audit result information before transmitting the audit result information to the mobile device, wherein the mobile device is configured to visually present one or more annotations identifying one or more locations of the set of recognized objects within the audit image (par. 0079; generates the contextual content dataset for the wearable device 200. The contextual content dataset may include a second set of images and corresponding virtual object models. The virtual content dataset 430 includes models of virtual objects to be generated upon receiving a notification associated with an image of a corresponding physical object.).

Regarding claims 3, 15 and 20, Mullins and Tytgat teach all the limitations in claims 2, 14 and 19.  Mullins further teaches wherein the operation for selecting the first object recognition model further comprises: filtering, from the model selection list, two or more model selection elements that do not include any recognized objects that are in the required object recognition list (par. 0079; The tracking engine 418 determines that a captured image received from the wearable device 200 is not recognized in the content dataset 428.), and filtering, from the two or more model selection elements in the model selection list, one or more recognized objects that are not in the required object recognition list (par. 0023; the manipulation of the object comprises a modification of an existing component on the object (e.g., a switch on a wall), an addition of a new component to the object (e.g. a nail in a wall), or a removal of an existing component on the object (e.g., a handle from a door).).

Regarding claims 4, 16 and 20, Mullins and Tytgat teach all the limitations in claims 3, 15 and 19.  Tytgat further teaches wherein the operation for selecting the first object recognition model further comprises: sorting the two or more model selection elements of the model selection list based at least on a number recognized objects in each model selection element, and removing, from the model selection list, a model selection element that includes a highest number of recognized objects among all model selection elements in the model selection list (par. 0064; may create the image 1 to all projection pixels of greater volume 3D V0 of the object 3D, or surrounds each pixel around such as ellipsoid of each small volume of, or the mixture of them. Once selecting or generating the volume V0, it determines that the image 2 to 3D projection pixel is located or included in the any volume VO contour. then the included image of inside the volume VO contour 2 to all the projection pixel identification 3D as belonging to the corresponding object 3D.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mullin’s teachings with Tytgat’s teachings in order to determine at least a set between the plurality of images of the matching attribute (Tytgat, par. 0001).

Regarding claims 5 and 17, Mullins and Tytgat teach all the limitations in claims 4 and 16.  Mullins further teaches filtering, from the two or more model selection elements in model selection list and from the required object recognition list, one or more recognized objects that are in the removed model selection element (par. 0024; The dynamic status may include an identification of a type of manipulation or action on the object using key states or properties (e.g., unhammered nail, painted surface, gluing phase, hammering phase, etc.), an identification of a tool used in the manipulation on the object (e.g., hammer, saw, etc.).); and filtering, from the model selection list, at least one model selection element that does not include any recognized objects (par. 0024; The dynamic status may include an identification of a type of manipulation or action on the object using key states or properties (e.g., unhammered nail, painted surface, gluing phase, hammering phase, etc.), an identification of a tool used in the manipulation on the object (e.g., hammer, saw, etc.).).

Regarding claims 6 and 18, Mullins and Tytgat teach all the limitations in claims 5 and 17.  Mullins further teaches wherein the operations further comprises: determining that neither the model selection list nor the required object recognition list is empty (par. 0024; The dynamic status may include an identification of a type of manipulation or action on the object using key states or properties (e.g., unhammered nail, painted surface, gluing phase, hammering phase, etc.), an identification of a tool used in the manipulation on the object (e.g., hammer, saw, etc.).), and selecting a second object recognition model having a second object recognition model identifier from the model selection list based at least on the required object recognition list (par. 0024; The dynamic status may include an identification of a type of manipulation or action on the object using key states or properties (e.g., unhammered nail, painted surface, gluing phase, hammering phase, etc.), an identification of a tool used in the manipulation on the object (e.g., hammer, saw, etc.).).

Regarding claim 7, Mullins and Tytgat teach all the limitations in claim 6.  Mullins further teaches wherein the second object recognition model is configured to recognize a second set of object names in the required object recognition list, and Atty. Dkt. No. 3462.2720001 A4615US- 36 - the second set of object names includes at least one object name that is not within the first set of object names in the required object recognition list (par. 0079; The contextual content dataset may include a second set of images and corresponding virtual object models.).

Regarding claim 10, Mullins and Tytgat teach all the limitations in claim 2.  Mullins further teaches wherein the audit image is a digital image captured by an image capture component of the mobile device, and the audit image includes one or more physical products for sale as arranged at a physical location from a viewpoint captured by the image capture component (par. 0035; data captured with the wearable devices worn on construction workers at a shipyard may start capturing images/video as soon as they are in proximity to the boat being built or when a distance or radius threshold is crossed.).

Regarding claim 13, Mullins teaches A computer implemented method, comprising: receiving, from a mobile device, a compliance audit request to at least recognize one or more products within an audit image, wherein the compliance audit request includes the audit image captured by the mobile device and is associated with an audit identifier identifying a compliance audit (par. 0036; the data received from the wearable devices 104, 106, 108, 110, 112, 114 may be provided to a computer vision object recognition system for filing and identifying objects in images and video frames. In one embodiment, the object recognition system may be part of the survey server 118.), requesting a computer vision system to perform object recognition using the first object recognition model to recognize the first set of object names within the audit image (par. 0024; Object recognition is performed on the video feeds to identify a component on the object (e.g. nails on a wall). The dynamic status may include an identification of a type of manipulation or action on the object using key states or properties (e.g., unhammered nail, painted surface, gluing phase, hammering phase, etc.), an identification of a tool used in the manipulation on the object (e.g., hammer, saw, etc.).), and transmitting audit result information to the mobile device, wherein the audit result information includes a set of recognized objects determined based at least on a first set of objects names that is recognized by the computer vision system within the audit image (par. 0077; The streaming module 420 communicates the rendered virtual object back to the wearable device 200 such that the wearable device 200 does not have to render the virtual object.). 
Mullins fails to teach the following recited limitation.  However, Tytgat teaches selecting a first object recognition model having a first associated object recognition model identifier from a model selection list based at least on a required object recognition list, wherein the first object recognition model is configured to recognize a first set of object names within the required object recognition list (par. 0020; if the identification has for example the typical shape of the head of the match object, then this proves to be very interesting. The selected to have, for example, a volume model of the human head shape from the descripted volume model, can be then considered 3D projection pixels to other image in the head outline, belonging to the projection head 3D in 3D corresponding to pixels, and the then generated in 2D to 2D the reverse projection of the head recognition or identification.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mullin’s teachings with Tytgat’s teachings in order to determine at least a set between the plurality of images of the matching attribute (Tytgat, par. 0001). 

Regarding claim 19, Mullin teaches A computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations (par. 0095; A hardware module is a tangible unit capable of performing certain operations and may be configured or arranged in a certain manner. In example embodiments, one or more computer systems (e.g., a standalone, client, or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations.) comprising: receiving, from a mobile device, a compliance audit request to at least recognize one or more products within an audit image, wherein the compliance audit request includes the audit image captured by the mobile device and is associated with an audit identifier identifying a compliance audit (par. 0036; the data received from the wearable devices 104, 106, 108, 110, 112, 114 may be provided to a computer vision object recognition system for filing and identifying objects in images and video frames. In one embodiment, the object recognition system may be part of the survey server 118.); determining a required object recognition list based at least on one or more reference product names of compliance audit information having the associated audit identifier, wherein the required object recognition list includes at least one object name identifying at least one product to be recognized within the audit image (par. 0079; The primary content dataset comprises a first set of images and corresponding virtual object models. The tracking engine 418 determines that a captured image received from the wearable device 200 is not recognized in the content dataset 428.); requesting a computer vision system to perform object recognition using the first object recognition model to recognize the first set of object names within the audit image (par. 0024; Object recognition is performed on the video feeds to identify a component on the object (e.g. nails on a wall). The dynamic status may include an identification of a type of manipulation or action on the object using key states or properties (e.g., unhammered nail, painted surface, gluing phase, hammering phase, etc.), an identification of a tool used in the manipulation on the object (e.g., hammer, saw, etc.).); generating at least a portion of audit result information, wherein the audit result information includes a set of recognized objects determined based at least on a first set of objects names that is recognized by the computer vision system within the audit image (par. 0079; generates the contextual content dataset for the wearable device 200. The contextual content dataset may include a second set of images and corresponding virtual object models. The virtual content dataset 430 includes models of virtual objects to be generated upon receiving a notification associated with an image of a corresponding physical object.); and transmitting the audit result information to the mobile device, wherein the mobile device is configured to visually present one or more annotations identifying one or more locations of the set of recognized objects within the audit image (par. 0077; The streaming module 420 communicates the rendered virtual object back to the wearable device 200 such that the wearable device 200 does not have to render the virtual object.). 
Mullins fails to teach the following recited limitation.  However, Tytgat teaches selecting a first object recognition model having a first associated object recognition model identifier from a model selection list based at least on the required object recognition list, wherein the first object recognition model is configured to recognize a first set of object names within the required object recognition list (par. 0020; if the identification has for example the typical shape of the head of the match object, then this proves to be very interesting. The selected to have, for example, a volume model of the human head shape from the descripted volume model, can be then considered 3D projection pixels to other image in the head outline, belonging to the projection head 3D in 3D corresponding to pixels, and the then generated in 2D to 2D the reverse projection of the head recognition or identification.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mullin’s teachings with Tytgat’s teachings in order to determine at least a set between the plurality of images of the matching attribute (Tytgat, par. 0001).

Allowable Subject Matter
Claims 8, 9, 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel and incorporate the claimed limitations of claims 8 and 11 into independent claims 1, 13 and 19 because none of the references make contribution to teach or suggest the claimed the recognized object information includes at least one recognized object tag that identifies at least one rectangular region of a recognized object within the audit image, and the recognized object tag includes at least a minimum X coordinate and a minimum Y coordinate and a maximum X coordinate and maximum Y coordinate defining at least two corners of a rectangular region of where the recognized object is located within the audit image, and validating the audit image for compliance with an image format and image size associated with the computer vision system configured to recognize one or more objects within the audit image, before Atty. Dkt. No. 3462.2720001 A4615US- 37 - requesting the computer vision system to perform the object recognition using the first object recognition model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649